DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection presented in this Office Action.
	
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the context of the claims as a whole including each of the limitations of the parent claims in an ordered combination, the known prior art does not teach or render obvious obtaining, by the terminal, the service data from a server; processing, by the terminal, the service data to convert at least a part of the service data to the texture data, wherein items of service data are converted to texture data such that items having relatively higher priorities are converted before items having relatively lower priorities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Madar (US 2012/0096431) in view of Goossens et al. (US 2015/0348305; hereinafter "Goossens"), and further in view of Green (US 2014/0289040).
Regarding claim 1, Madar discloses A method, comprising: storing, in a local storage of a terminal (e.g. Memory 220 of Fig. 2), data for at least a target application installed on the terminal, wherein: the data corresponds to service content for a target service (e.g. "Ad Storage" section of Data Storage 222 of Fig. 2) provided by one or more servers (e.g. "Advert Vendors" 109 of Fig. 1); the data is generated based on a processing of the service content into a preset format ("the newly received advertisement is formatted as needed for the user devices," para. 63); receiving, by the terminal, a startup command for the target application ("application is called in response to user input," para. 56), wherein the data is stored in the local storage before the startup command is received; in response to receiving the startup command for the target application, obtaining data associated with the target application from the local storage of the terminal ("At step 1030, a new advertisement or image is downloaded to a mobile device … At step 1040, in response to the user invoking the application … the advertisement or image downloaded by the , wherein: the data that is obtained is determined based at least in part on an application type of the target application ("the selection of the next ad for display may be … an application specific advertisement," para. 76), obtaining display content corresponding to the target service based at least in part on the data; providing the display content corresponding to the target service on the terminal, wherein: the display content is provided while interface content associated with the target application is obtained ("an application is called in response to user input … the selected application causes an ad call routine to display an advertisement or other image during the application load process. That is, the advertisement or other image is displayed on, for example, the display screen of a mobile device while the selected application itself is loading," paras. 66-67); and in response to a determination that one or more preset conditions associated with obtaining the interface content is satisfied, stopping display of the display content and providing the interface content ("receiving, via a user control device, an application load request; initiating a loading process for a primary function of the requested application; providing an image to a presentation device for display; … and invoking the primary function of the requested application," para. 6).
Madar does not disclose the data being texture data, the format being a preset texture format, or the preset texture format corresponds to a format that is processed by a graphics processing unit of the terminal to obtain display content without conversion of the texture data by a central processing unit.
In the same art of presenting display data to a user, Goossens teaches the display data being texture data, the format being a preset texture format, and the preset texture format corresponds to a format that is processed by a graphics processing unit of the terminal to obtain display content without conversion of the texture data by a central processing unit ("Depending on the target environment, some image formats may be desirable over others. For example, if the target environment is a light OS … the format for all images utilized by the 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Goossens to Madar.  The motivation would have been "The compressed images may load faster" (Goossens, para. 70).
The combination of Madar and Goossens does not disclose determining the data based on one or more of an application tag and an application activity tag; the one or more of the application tag and the application activity tag are used to differentiate applications having the same application type; and the application activity tag is different from usage information.
In the same art of targeted advertising, Green teaches selecting an advertisement for an application based on one or more of an application tag and an application activity tag; the one or more of the application tag and the application activity tag are used to differentiate applications having the same application type; and the application activity tag is different from usage information ("the advertisement is determined by comparing a keyword or category associated with the first application with inclusion lists or exclusion lists associated with a plurality of potential advertisements. Once an advertisement is identified … the advertisement or offer is presented," para. 5; e.g. Figs. 4-5 illustrate a user interface for assigning various tags to an application for the purposes of advertisement selection, including activity tags such as "Gambling," "Gaming," etc. and a "Keyword" field where any additional activity tags can be entered).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Green to the combination of Madar and Goossens.  The motivation would have been to "allow advertisers to create and manage 
Regarding claim 2, the combination of Madar, Goossens, and Green renders obvious wherein the obtaining the texture data comprises: determining the target service based at least in part on a mapping of characteristics of applications to characteristics of services stored ("the selection of the next ad for display may be … an application specific advertisement," Madar, para. 76; see Madar, Fig. 8, box 825)
Regarding claim 3, the combination of Madar, Goossens, and Green renders obvious wherein the characteristics of the applications comprise one or more of an application type, the application tag, the application activity tags, and user information ("an application specific advertisement," Madar, para. 76; Madar, Fig. 8, box 825; see also Green, Figs. 4-5, refer to claim 1 for motivation to combine).
Regarding claim 4, the combination of Madar, Goossens, and Green described above in reference to claim 1 does not disclose wherein the obtaining the texture data comprises: obtaining a storage path information of the texture data of the target service corresponding to the target application; and reading the texture data of the target service corresponding to the target application, the texture data being read based at least in part on the storage path information.
Goossens teaches wherein the obtaining the data comprises: obtaining a storage path information of the data of the target service corresponding to the target application; and reading the data of the target service corresponding to the target application, the data being read based at least in part on the storage path information ("Receiving the 3D asset may include receiving a file path reference to the 3D asset and … retrieving the 3D asset," para. 64).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Goossens to the texture data of the described above in reference to claim 1.  The motivation would have been to allow for efficient access to the required data.
Regarding claim 5, the combination of Madar, Goossens, and Green renders obvious wherein the service content comprises: service content that corresponds to personalization characteristics of a user ("the registered ad is targeted to a specific demographic user/viewer," Madar, para. 68; "a location specific advertisement such as where a user device is proximate a source of advertised goods or services," Madar, para. 76).
Regarding claim 8, the combination of Madar, Goossens, and Green renders obvious in response to stopping the providing of the display content corresponding to the target service, providing presentation information corresponding to the service content to a service module or a service server ("the device reports advertisement impression data to the server," Madar, para. 78).
Regarding claim 9, Madar discloses A method, comprising: obtaining service content ("newly received advertisement," para. 63); converting the service content into data that conforms to a preset format ("the newly received advertisement is formatted as needed for the user devices," para. 63); and storing, by the terminal, the data in advance of receiving a startup command with respect to a target application for which the data is to be used for displaying corresponding display content ("At step 1030, a new advertisement or image is downloaded to a mobile device … At step 1040, in response to the user invoking the application … the advertisement or image downloaded by the mobile device at step 1030 is displayed," paras. 88-89) while interface content for the target application is obtained ("the advertisement or other image is displayed on, for example, the display screen of a mobile device while the selected application itself is loading," para. 67), wherein: the data associated with an application type of the target application ("the selection of the next ad for display may be … an application specific advertisement," Madar, para. 76).
texture data that conforms to a preset texture format, wherein: the preset texture format corresponds to a format that is processed by a graphics processing unit of a terminal to obtain display content without conversion of the texture data by a central processing unit.
In the same art of presenting display data to a user, Goossens teaches the display data being texture data that conforms to a preset texture format, wherein: the preset texture format corresponds to a format that is processed by a graphics processing unit of a terminal to obtain display content without conversion of the texture data by a central processing unit ("Depending on the target environment, some image formats may be desirable over others. For example, if the target environment is a light OS … the format for all images utilized by the application may be converted to a compressed texture format enhanced for embedded devices (e.g., PVRTC). The compressed images may load faster because they may embed mip maps, which may save the processor from re-computing the images at load time," para. 70).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Goossens to Madar.  The motivation would have been "The compressed images may load faster" (Goossens, para. 70).
The combination of Madar and Goossens does not disclose the data being associated with one or more of an application tag and an application activity tag; and the one or more of the application tag and the application activity tag are used to differentiate applications having a same application type.
In the same art of targeted advertising, Green teaches selecting an advertisement associated with one or more of an application tag and an application activity tag; and the one or more of the application tag and the application activity tag are used to differentiate applications having a same application type ("the advertisement is determined by comparing a keyword or category associated with the first application with inclusion lists or 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Green to the combination of Madar and Goossens.  The motivation would have been to "allow advertisers to create and manage advertisement campaigns in an advertisement network" and "bring advertisement hosts and advertisers together without the different parties having to directly interact" (Green, para. 59).
Regarding claim 10, the combination of Madar, Goossens, and Green renders obvious wherein: the obtaining service content comprises: retrieving the corresponding service content based at least in part on personalization characteristics of a user; and the obtaining the corresponding service content based at least in part on the personalization characteristics of the user comprises: determining the corresponding service content based at least in part on a mapping of the personalization characteristics of the user to characteristics of services ("the registered ad is targeted to a specific demographic user/viewer," Madar, para. 68; "a location specific advertisement such as where a user device is proximate a source of advertised goods or services," Madar, para. 76).
Regarding claim 13, the combination of Madar, Goossens, and Green renders obvious obtaining advertisement configuration information from an advertising server, wherein the advertisement configuration information includes characteristics of an advertisement (see Madar, Fig. 6); obtaining characteristics of installed applications from an application manager of a terminal; and determining a target advertisement based at least in part on one more mappings with respect to personalization characteristics of a user, the characteristics of the installed applications, and characteristics of advertisements ("the 
Regarding claim 14, the combination of Madar, Goossens, and Green renders obvious  wherein personalization characteristics of the user are obtained based at least in part on historical behavior data of the user, the characteristics of applications installed on the terminal, or both (e.g. Madar, para. 76).
Regarding claims 16 and 17, they are rejected using the same citations and for the same reasons as the rejection of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madar in view of Goossens, and further in view of Green, and further in view of Dharmaji (US 2009/0319375).
Regarding claim 6, the combination of Madar, Goossens, and Green renders obvious wherein the obtaining the texture data comprises: in response to receiving the startup command for the target application ("in response to the user invoking the application," Madar, para. 89), determining the target service corresponding to the target application based at least in part on a mapping of characteristics of applications to characteristics of services stored ("the selection of the next ad for display may be … an application specific advertisement," Madar, para. 76; see Madar, Fig. 8, box 825).
The combination of Madar, Goossens, and Green described above in reference to claim 1 does not disclose obtaining a storage path information of the target service; providing the storage path information to a process of the target application; invoking, by the process of the target application, a service processing module; providing the storage path information to the service processing module; and reading, by the service processing module, the data of the target service corresponding to the target application based at least in part on the storage path information.
Goossens teaches obtaining a storage path information of the target service; providing the storage path information to a process of the target application; invoking, by the process of the target application, a service processing module; providing the storage path information to the service processing module; and reading, by the service processing module, the data of the target service corresponding to the target application based at least in part on the storage path information ("Receiving the 3D asset may include receiving a file path reference to the 3D asset and the plug-in retrieving the 3D asset," para. 64).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Goossens to the texture data of the combination of Madar, Goossens, and Green described above in reference to claim 1.  The motivation would have been to allow for efficient access to the required data.
The combination of Madar, Goossens, and Green does not disclose the service processing module being invoked asynchronously.
In the same art of loading advertising content for an application, Dharmaji discloses a service processing module for loading an application, the service processing module being invoked asynchronously ("the micro-splicer uses the otherwise wasted time during program download and launch," para. 16; "a program is initiated … During this process, the micro-splicer provides alternate content from the alternate content store … On receipt of file download completion and transfer status for the program file from the status register, the micro-splicer stops any additional alternate content flow to the display buffer," para. 18).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the asynchronous advertisement loading teachings of Dharmaji to the combination of Madar, Goossens, and Green.  The motivation would have been "to provide improved advertising campaign efficiency" (Dharmaji, para. 9).

Claims 11, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madar in view of Goossens, and further in view of Green, and further in view of Horvitz (US 2008/0004954).
Regarding claim 11, the combination of Madar, Goossens, and Green renders obvious obtaining the corresponding service content based at least in part on personalization characteristics of a user ("the registered ad is targeted to a specific demographic user/viewer," Madar, para. 68; "a location specific advertisement such as where a user device is proximate a source of advertised goods or services," Madar, para. 76).
The combination of Madar, Goossens, and Green does not disclose obtaining the corresponding service content based at least in part on a sequence of priorities corresponding to the personalization characteristics of the user.
In the same art of targeted advertising, Horvitz teaches obtaining the corresponding service content based at least in part on a sequence of priorities corresponding to the personalization characteristics of the user ("develop models of ranking or priority," Horvitz, para. 71; for a specific example of utilizing priorities corresponding to user personalization characteristics, see Horvitz, para. 74).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Horvitz to the combination of Madar, Goossens, and Green.  The motivation would have been "to target each individual based on his or her preferences, tastes, buying habits, wants, needs, and so on" (Horvitz, para. 2).
Regarding claim 12, the combination of Madar, Goossens, Green, and Horvitz renders obvious wherein the sequence of priorities corresponding to the personalization characteristics of the user corresponds to application activity tags, personalization characteristics corresponding to application tags, and personalization characteristics corresponding to application types ("personalized and context-sensitive matching based on 
Regarding claim 15, the combination of Madar, Goossens, and Green renders obvious wherein characteristics of the applications comprise one or more of an application type, the application tag, the application activity tag, and the usage information (e.g. Madar, para. 76).
The combination of Madar, Goossens, and Green does not disclose a sequence of priorities corresponding to the personalization characteristics comprises: personalization characteristics corresponding to the application activity tag, personalization characteristics corresponding to the application tag, and personalization characteristics corresponding to the application type.
In the same art of targeted advertising, Horvitz teaches a sequence of priorities corresponding to the personalization characteristics comprises: personalization characteristics corresponding to the application activity tag, personalization characteristics corresponding to the application tag, and personalization characteristics corresponding to the application type ("personalized and context-sensitive matching based on analysis (locally and privately) of a user's content (documents) and behavior (e.g. application usage, searching, locations, patterns of locations with GPS)," Horvitz, para. 77; "based on the type of application, the ad content, ad format, and the expected duration that the user viewer will most likely have to view the ad content, this can all be factored in to determine which ad to insert," Horvitz, para. 42).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Horvitz to the combination of Madar, 
Regarding claim 18, the combination of Madar, Goossens, and Green does not disclose wherein the service content is processed to obtain the texture data based at least in part on a respective priorities of the service content.
In the same art of targeted advertising, Horvitz teaches wherein the service content is processed to obtain the data based at least in part on a respective priorities of the service content ("develop models of ranking or priority," para. 71).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Horvitz to the texture data of the combination of Madar, Goossens, and Green.  The motivation would have been "to target each individual based on his or her preferences, tastes, buying habits, wants, needs, and so on" (Horvitz, para. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN MCCULLEY/Primary Examiner, Art Unit 2611